Citation Nr: 1412718	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-40 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for stenosing tenosynovitis of the left fourth finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 2004 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for stenosing tenosynovitis of the left fourth finger.

The Board notes that, in the August 2010 statement of the case and February 2011 supplemental statement of the case, the RO characterized the service-connected disability as tenosynovitis of the left hand and tenosynovitis of the left long finger, respectively.  However, service connection for such disabilities has not as of yet been awarded.  Thus, the only issue before the Board is entitlement to an initial compensable rating for a left fourth finger disability.  However, the evidence of record raises the issues of entitlement to service connection for left hand and left long finger disorders.  As such issues have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The Board further observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of a February 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left fourth finger tenosynovitis is manifested by pain and occasional clicking or catching sensations.

2.  For the entire appeal period, the Veteran is already in receipt of the maximum schedular rating available for limitation of motion and ankylosis of the left fourth finger.  This finger has not been amputated, and the symptoms are not productive of loss of use of the hand.

3.  The rating schedule is adequate to evaluate the Veteran's residuals of a left fourth finger injury and there is no evidence of marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating for tenosynovitis of the left fourth finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024, 5155, 5227, 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in October 2009, sent prior to the December 2009 rating decision that awarded service connection for stenosing tenosynovitis of the left fourth finger, advised the Veteran of the evidence and information necessary to substantiate his underlying claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Thereafter, the December 2009 rating decision awarded service connection for stenosing tenosynovitis of the left fourth finger and assigned an initial noncompensable rating.  Subsequently, the Veteran appealed with respect to the propriety of the initially assigned rating for such disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for stenosing tenosynovitis of the left fourth finger was granted and an initial noncompensable rating was assigned in the December 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examinations in October 2009 and November 2010in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left fourth finger disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

The Veteran is service-connected for stenosing tenosynovitis of the left fourth finger, which is currently evaluated as noncompensably disabling.  He claims that his disability is more severe than what is reflected by the current evaluation and, as such, he is entitled to a compensable rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection for tenosynovitis of the left fourth finger is September 13, 2008.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's left fourth finger disability is rated as zero percent disabling under DC 5024-5227.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the service-connected disability is considered to be tenosynovitis associated with a residual condition of ankylosis of the ring or little finger.

On VA examination in October 2009, the Veteran reported that he developed pain and recurrent catching or snapping sensations with movement of the ring finger.  He did not report any locking.  He experienced slight discomfort but no actual disability while typing.  He reported that his symptoms increase as he is more active with his hand.  The examiner noted that subjectively repetitive activities, such as typing, may be associated with a slight increase in symptomatology without actual disability or functional impairment.  Upon physical examination, the examiner reported:
	
The examination of the hand and fingers reveals full extension of all fingers and full flexion, bringing the tips of the fingers into the midpalmar crease.  On palpation, there is no evidence of crepitation in the palm at the proximal end of the flexor tendon sheaths.  There is slight tenderness to direct pressure at the proximal flexor tendon sheath of the ring finger.  Objectively repetitive movements of the finger do not seem associated with evidence of increased symptomatology or any indication of crepitation.  There is no indication of instability of any of the articulations of the finger. 

The examiner's diagnosis was "chronic stenosing tenosynovitis of the flexor tendon sheath of the left ring finger."  The examiner noted that the Veteran did not have any triggering type of locking problem.  The examiner further noted that the Veteran had symptoms associated with repetitive use; however, these symptoms do not rise to the level of actual disability or functional impairment.  There was no evidence of weakness of grip strength.  No x-rays were taken during this examination.

Private treatment records from March 2010 show that the Veteran had an injection of steroids in 2008, which helped only for a few months.  There was no swelling or erythema.  The Veteran had a clicking sensation in the left palm brought on by flexion and extension of the third digit.  His strength and range of motion were intact.

Private treatment records from April 2010 show diagnoses of left hand tenosynovitis and left long finger tendovaginitis.  X-rays were negative for any abnormality.  There was no significant swelling.  There was tenderness at the A1 pulley to the long finger with palpable catching.  Extensor and flexor tendon function was intact.  He had full extension and flexion of all digits, and he could make a full fist with the tips of the fingers touching the middle palmar crease.  

July 2010 VA treatment notes show that the Veteran was given cortisone shots for his "palm tenosynovitis" in June 2008 and April 2010.  The Veteran experienced clicking and pain with pressure.  The VA physician noted that the Veteran had "slight edema/tenderness over 3rd MCP and flexor sheath; ROM [range of motion] intact but with click."

The Veteran was afforded another VA examination in November 2010.  At such time, he reported that he had clicking, but no triggering, of the finger.  He had no current restrictions on his abilities, but experienced some pain when carrying heavy bags in his left hand.  Repetitive use did not result in any additional range of motion or functional limitations.  The examiner noted that there was no decrease in hand strength or hand dexterity.  There were no other hand symptoms and no history of flare-ups of joint symptoms.  There was no objective evidence of pain on active range of motion, and there was no limitation of motion of the left index, long finger, ring finger, and little fingers.  Following repetitive motion, there was no objective evidence of pain or additional limitation of motion of any of the fingers.  Upon range of motion testing for the thumb, there was no gap between the left thumb pad and fingers and there was no objective evidence of pain, or pain or additional limitation of motion following repetitive motion.  There was no ankylosis, deformity, decreased strength, or decreased dexterity.  The examiner did find that there was a tender nodule over the sheath of the fourth flexor tendon, but there was no locking or triggering.  No X-rays were indicated.  As to the effect on employment, the examiner noted that the Veteran was not employed because he was a full-time student.  The examiner noted that there were no significant effects on the Veteran's usual occupation or daily activities.  He diagnosed chronic symptomatic tenosynovitis with palpable nodule, flexor tendon of the left fourth (ring) finger, without locking or triggering.  The examiner noted that the problem associated with such diagnosis was left hand tenosynovitis. 

December 2010 VA treatment notes show that the Veteran was evaluated for a left long trigger finger.  There was some minimal active triggering.  The VA physician noted that none of the other A1 pulleys were tender to palpation.

Based on the evidence, the Board finds that the Veteran's service-connected left fourth finger disability is no more than zero percent disabling.  As noted above, such disability is rated under Diagnostic Code 5024-5227.  Diagnostic Code 5024 provides that tenosynovitis is rated on limitation of motion as degenerative arthritis, and, in turn, under Diagnostic Code 5227, a noncompensable evaluation is the maximum evaluation for any ankylosis, either favorable or unfavorable, of the ring or little finger.  See 38 C.F.R. § 4.71.  In this case, there is no evidence of ankylosis.  However, even if ankylosis were shown, Diagnostic Code 5227 may not serve as a basis for the assignment of a compensable rating.  

Additionally, the Board finds that other potentially applicable rating criteria would not result in a higher disability evaluation for the left fourth finger.  Under Diagnostic Code 5230, a noncompensable evaluation is the maximum evaluation available for limitation of motion of the ring finger.  See 38 C.F.R. § 4.71.  There has been no evidence of any limitation of motion.  However, even if limitation were shown, a higher disability rating could not be assigned under that diagnostic code.

Rather, a compensable rating for a ring finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5155.   In order for ankylosis to be rated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  

There is no indication that the metacarpophalangeal and proximal interphalangeal joints are ankylosed.  In fact, there is no evidence of any disability of the metacarpophalangeal joint.  Nor has ankylosis been demonstrated at any time of any joint.  As ankylosis of the metacarpophalangeal and proximal interphalangeal joints is not shown, a compensable rating is not warranted.

A compensable evaluation under Diagnostic Code 5003 is also not warranted.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Code 5230).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under Diagnostic Code 5003.  Under 38 C.F.R. § 4.45(f), a group of minor joints of the lower extremities requires multiple involvement of the interphalangeal, metacarpal, and carpal joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The Board notes that X-ray evidence does not show degenerative arthritis.  Thus, a group of minor joints has not been affected and a 10 percent rating may not be assigned under Diagnostic Code 5003.

Further, there is no evidence that the Veteran's service-connected left fourth finger disability results in limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227 at Note.  In so finding, the Board notes that the Veteran has complained of pain in his left long finger and in his hand; however, such symptoms have not been associated with his service-connected left fourth finger disability.  Rather, as noted above, the Board is referring claims for service connection for left hand and left long finger disorders to the AOJ for initial adjudication.  Moreover, while the November 2010 VA examiner noted that the problem associated with the Veteran's left fourth finger disability was left hand tenosynovitis, examination failed to reveal limitation of motion of the thumb and/or fingers of the left hand, to include following repetitive use, or decreased hand strength or dexterity.  Moreover, there is otherwise no indication that the Veteran's left fourth finger disability results in limitation of motion of other digits or interference with overall function of the hand.  Therefore, consideration of additional Diagnostic Codes governing impairment of other fingers or the hand is not warranted.  

Moreover, the Veteran is not entitled to a compensable rating based on functional loss.  In Johnston, supra, the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable rating for his left fourth finger disability under Diagnostic Code 5227, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration for his left fourth finger disability.  The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the ring finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In reaching the aforementioned conclusions, the Board has considered the Veteran's contentions with respect to the nature of his service-connected left fourth finger disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain and clicking of the finger on use.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left fourth finger disability.   

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected left fourth finger disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App at 115-16.

The Board notes that the Veteran's representative argued for extra-schedular consideration in his February 2014 Appellant's Brief; however, the symptoms associated with the Veteran's left fourth finger disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  The Board further finds that the Veteran's complaints of pain and clicking associated with his finger disability are contemplated by the schedular rating criteria.  Specifically, the rating schedule provides for ratings based on limitation of motion, ankylosis, and amputation of the ring finger.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that his left fourth finger disability renders him unemployable.  In this regard, it was noted at the November 2010 VA examination that the Veteran is a full-time student and his left fourth finger disability has no significant effects on his occupation.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In sum, as the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for stenosing tenosynovitis of the left fourth finger is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


